Citation Nr: 1236433	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  07-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for diabetes mellitus.

2.  Entitlement to an evaluation greater than 30 percent for post traumatic stress disorder (PTSD) prior to January 11, 2010.

3.  Entitlement to an evaluation greater than 50 percent for PTSD from January 1, 2010.

4.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran appeals from the assignment of an initial 30 percent evaluation for PTSD assigned by the RO in a June 2006 rating decision; the assignment of an initial 20 percent evaluation for diabetes mellitus assigned by the RO in a December 2010 rating decision; and the RO's February 2007 denial of a TDIU based on individual unemployability.

In July2012, the Veteran testified along with his spouse before the undersigned Veterans Law Judge at a videoconference hearing.

It is noted that the Veteran submitted additional evidence to the Board following his videoconference hearing with a waiver of consideration by the originating agency.  Referral to the originating agency is not required. 38 C.F.R. § 20.1304(c).

Lastly, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to an evaluation greater than 50 percent for PTSD from January 11, 2010, and entitlement to a TDIU due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is managed with oral medication and restricted diet; it does not require insulin and regulation of activities.

2.  Prior to January 11, 2010, the impairment from the Veteran's PTSD more nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks rather than reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  Prior to January 11, 2010, the criteria for rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For the PTSD claim, the record reflects that VA sent to the Veteran all required notice in a June 2006 letter, prior to the rating decision on appeal.

With respect to the diabetes mellitus claim, the VA sent to the Veteran the required notice in September 2011, after the decision from which the appeal arises.  However, in this case, the Veteran's increased rating claims arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding, the Board notes that following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claim in April 2012.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained all medical treatment records identified by the Veteran to include those records associated with his grant of Social Security Administration disability benefits.  These records have been associated with the claims files.  VA further afforded the Veteran appropriate VA medical examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

The Veteran testified at a hearing before the undersigned in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, testimony was elicited in order to substantiate the claim of an increased rating.  The Veteran was assisted at the hearing by a private attorney.  The attorney and the undersigned asked questions to ascertain the current severity of the Veteran's PTSD and diabetes mellitus.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Additionally, the undersigned held the record open for the submission of additional evidence in support of the claims.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase

The Veteran seeks an evaluation greater than 20 percent for diabetes mellitus and greater than 30 percent for PTSD prior to January 11, 2010.  The issue of entitlement to an evaluation greater than 50 percent for PTSD from January 11, 2010 is addressed in the remand portion of this decision below. 

Historically, the RO has denied service connection for hypertension and kidney stones associated with diabetes mellitus in a January and March 2011 rating decisions.  The Veteran has not appealed these decisions.

A.  Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Evaluation of Diabetes Mellitus 

The Veteran is rated under Diagnostic Code 7913 for diabetes mellitus at the 20 percent disability level.

A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet; a 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); a 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Per Note (1) to Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent.  Neither the lay nor the medical evidence establishes that the Veteran's treatment regimen includes insulin and regulation of activities.

In this regard, the Board notes that to warrant a higher evaluation the evidence must show diabetes mellitus type II requiring insulin, a restricted diet and regulation of activities.  To warrant a higher rating for diabetes mellitus itself, under Diagnostic Code 7913, the 40 percent criteria are conjunctive not disjunctive-i.e., there must be insulin dependence and restricted diet and regulation of activities.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

Here, at most, the more persuasive evidence of record shows that the Veteran's diabetes mellitus requires medication and a restricted diet.  The medical record is devoid of any showing of a requirement of insulin or regulation of activities by his medical providers. VA treatment records show that the Veteran is followed for diabetes mellitus type II.  They further show that the Veteran was prescribed medication and regulated his diet for control of his condition. 

Report of VA examination dated in September 2010 reflects that the Veteran was diagnosed with diabetes mellitus in 2000.  Report of VA eye examination dated in September 2010 reflects no diabetic retinopathy.

VA Disability Benefits Questionnaire (DBQ) dated in November 2011 reflects that diabetes mellitus type II was first diagnosed in 2008.  Treatment was restricted diet and prescribed oral hypoglycemic agent.  The physician reported that the Veteran did not require regulation of activities as part of his medical management of diabetes mellitus, and that the Veteran had no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the past year.  He further reported that the Veteran did not have progressive unintentional weight loss attributable to diabetes mellitus; and that the Veteran did not have diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction caused by diabetes mellitus, diabetic retinopathy, or any other complication of diabetes mellitus.

In July 2012, the Veteran testified that he was told by a physician to stay away from certain foods and that physical activity is good for him.  Transcript at 20.

The Board acknowledges that the Veteran is competent to report worsening symptoms.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence shows that the Veteran does not take insulin and is not required to regulate his activities due to diabetes mellitus. Therefore, his disability does not warrant an evaluation in excess of 20 percent under the schedular criteria.

Also, there is no indication in the record that the Veteran has separately ratable disabilities associated with diabetes mellitus.

The Board has considered whether a staged rating is warranted, but finds that the Veteran's diabetes mellitus has remained essentially the same during the appeal period and at no time met the criteria for a higher evaluation.  As such, a uniform rating is warranted and there is no basis for a staged rating.  See Fenderson, supra.

Accordingly, the claim must be denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

2.  Evaluation of PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the, "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41- 50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id . GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Factual Background

VA medical records dated in 2003 reflect that the Veteran participated in a substance abuse treatment program (SATP) due to upload dependence.  Diagnoses given included opiate dependence, generalized anxiety disorder, major depression-single episode, moderate degree, and occupational problems.  A GAF score of 50 was assigned in April 2003.  In June 2003, the Veteran completed the SATP.  In November 2003, the Veteran reported working; that he had sought out jobs on a different shift; and improved anger management.  He stated having a struggle with "perfectionism."  It was noted that he took feedback well and that he was in the process of being evaluated for PTSD.

In a February 2004 statement, the Veteran reported that he was "unemployed, on probation."

VA treatment records dated in 2004 reflect that the Veteran was having difficulty remaining substance free consistently and that the side effects from abstinence included coping with depression and anxiety.  Problems were noted to be unstable mood swings/mostly depressed.  In February 2004, the Veteran indicated a desire to resume SATP on an outpatient basis-he was described as positively motivated.  An April 2004 note reflects that the Veteran worked full-time in a CVS warehouse and performed volunteer work in his community 10 hours a week.

Private medical records dated in 2004 reflect a review of the systems and shows normal orientation, mood/affect.

Report of VA examination dated in May 2004 reflects complaints of anxiety ("nervous all the time"), feeling scared sometimes, a desire to be alone, becoming easily angered, and poor sleep due to nightmares.  He reported having married to his second wife since 1989 and described the relationship as strained due to his anger outbursts.  Mental status was described as alert and oriented in all spheres without any impairment of speech or inappropriate behavior.  No impairment of thinking, cognition, concentration, or judgment was found.  There were no auditory/visual hallucinations, or homicidal ideations.  In a moment of anger, he has threatened suicide-but denied attempts or future thoughts.  Mood was somewhat anxious; affect was full range.  The diagnoses were PTSD, episodic opiate dependence, and history of major depression-a single episode.  A GAF of 55 current, and 60 highest past, was assigned.

VA SATP notes reflect that the Veteran was followed by Dr. Smokler.  In January 2006, it was noted that he maintained sobriety, depression was fairly under control, and he slept well on medications.  The Veteran complained of daytime lethargy and medications (Trazadone and Gabapentin) were discontinued.  The assessment was recurrent depression, generalized anxiety.  In March 2006, the Veteran reported that he was concerned about his temper especially on the road and that his marriage was threatened.  He was described as "somewhat irritable."  In April 2006, it was noted that the Veteran failed to call back for an appointment with the anger management group and was not home when called.

VA medical records dated April 2006 reflect an evaluation to establish primary care at the VA.  The Veteran reported a history of physical disorders and depression but doing well.  Active psychiatric problems were cited as generalized anxiety disorder, major depression, and opioid dependence.  He reported that he was married and lived with his wife, and that he had 4 children.  On review of the systems, psychiatric evaluation discloses normal judgment/insight, orientation, memory (remote/recent), and mood/affect (pleasant).

In a July 2006 statement, the Veteran explaining that his PTSD warranted a higher evaluation because PTSD "renders him unemployable."  He further argued that he was unemployable due to the medications prescribed for his PTSD, which he described as "drowsiness, headaches, lethargy, etc."  He stated that he rarely drives and prefers not to.

VA SATP note dated in July 2006 reflects complaints of panic attacks.  The Veteran reported that he feels he cannot work.  He further complained of periodic anger and some insomnia (aided by Ambien).  Objectively, he was moderately anxious, had a slightly constricted affect, and his mood was "a bit sad."  It was noted that he had less rage with his Celexa regime.  The assessment was recurrent depression with anxiety and panic attacks (without agoraphobia).

In an October 2006 statement, the Veteran reported that he could not work, he lost his job because of drug abuse, and that his VA doctor-Dr. Smokler-indicated that he cannot work because of his prescribed medications.  The Veteran reported that, even with his medications, he had "occasional panic attacks and anger outbursts."  He reported that the side effects of his medications included drowsiness, headaches, lethargy, sleepiness, difficulty concentrating, and other things that made "it difficult to function on many levels."  He stated that he was now less sociable, he spent more time alone, and he rarely visits with friends or family.

VA SATP note dated in November 2006 reflects that the Veteran was doing relatively well, spending most his time at home.  His mood was variable.  Objectively, mood and affect were within normal limits and he had minimal anxiety.  In December 2006, the Veteran presented for renewal of prescriptions.  Depression was now controlled on present regime.  The assessment was improving major depression.  In January 2007, depression was described as "mild."

Report of VA examination dated in January 2007 reflects that the Veteran is a patient in the VA SATP but is not seen in any counseling or psychotherapy-he regularly visits with Dr. Smokler for medication and was seen 5 times in 2006.  The Veteran reported that he had not sought out treatment due to transportation problems.  Medications included Zolpidem, Bupropion, Citalopram, and Gabpentin.  He complained of lethargy, an inability to concentrate or drive, depression with tearfulness, an inability to sleep through the night, that he's "unsociable," nightmares, irritability, and an inability to function normally on a daily basis due to the medications.  He reported feeling worthless all the time and feeling hopeless sometimes.  He slept 5-7 hours a night with medication.  He reported that he slept all day but later reported napping 2-3 hours a day.  He reported decreased libido.  The examiner commented that the Veteran's self-report was "somewhat questionable" because he was often very vague in his answers and he changed his answers over time.  Objectively, the Veteran was well dressed and groomed, not agitated, and without evidence of motor retardation.  He was oriented in all spheres without any impairment of speech or inappropriate behavior.  No impairment of thinking, cognition, concentration, or judgment was found.  There were no auditory/visual hallucinations, or homicidal or suicidal ideations.  There was evidence of "an altered level of consciousness-the Veteran admitted to taking Xanax one hour prior to the interview.  He was able to recall six digits forward but not backwards."  The Veteran described his mood as "calm with medications."  The examiner stated that "His affect was one of what appeared to be substance intoxications."  His interests and hobbies included listening to music, watching sports, and talking on the phone to family.  He reported that he was in touch on a daily basis with many family members.  He reported a close relationships with his 4 brothers, 3 sisters, and his in-laws (who live downstairs from him), and his children.  He reported that he helps with housework, shopping, and cooking.  He reported that he is friendly with his neighbors.  He avoids crowds and had markedly diminished interest in significant activities.  The diagnoses were PTSD, generalized anxiety disorder, major depressive disorder, and episodic opioid dependence.  A GAF of 58 was assigned.  The examiner commented that his "PTSD symptoms have a minimal to moderate negative impact on his ability to obtain and maintain physical or sedentary employment and cause minimal to significant interference with his social functioning."

In a May 2007 statement, the Veteran noted that he was offended by the January 2007 VA psychiatric examination report, which he said suggested that he was dishonest.  He stated that through "rehab" he discovered he had PTSD; he was forced to resign from the US Postal Service; he does not like to drive but will drive to perform errands within his city; his PTSD was mostly manifested by anger and rages; he was depressed, anxious, and irritable and he has sleep problems.  In regards to employment, the Veteran reported he cannot work because of an inability to concentrate, and anxiety when things get busy.  He reported that he cannot work because of the medications he takes for PTSD.

A May 2007 VA SATP note reflects that the Veteran's condition was unchanged except for "some occasional anxiety attacks and some anger."  Mood and affect were within normal limits.  The assessment was PTSD, anxiety, depression-generally under control.  The Veteran requested a referral to the anger management program and it was noted that he failed to follow up on this a year ago.

In a January 2008 statement, the Veteran's wife reports that he had a history of anger management problems-bad temper and not easy to deal with.  She discussed his turmoil while working at the US Postal Service and noted that he was released because he owed them for sick leave.  At present, she reported that he had "bouts of depression, anxiety, and some anger," which medication improved-but "he can go days on end and just sleep and eat."  She reported that he had nightmares and wakes up at night, he had difficulty concentrating, and he was less confident and sociable.  She stated that she mostly does the driving, but he will drive now and then.  She stated that he does not pursue treatment because he does not like to drive.

A May 2008 VA treatment note reflects that the Veteran presented with severe pain due to kidney stones.  He was very anxious and agitated at this time-described as verbally abusive to the staff.  He was on Vicodin for pain control.

Records from SSA reflect that the Veteran was awarded disability due to genitourinary diagnoses (chronic nephrolithiasis and ureteral stricture) and that his disability began December 2004.  In his correspondence with SSA, the Veteran noted that in addition to his kidney problems he was on medication for anxiety and depression, which made it difficult for him to concentrate, made him tired, and required him to take extra time to complete tasks.  The SSA medical records consist mostly of private medical records concerning the Veteran's chronic kidney stones and genitourinary problems.

Report of VA examination dated in January 2010 reflects complaints of depression, fatigue, memory problems, avoiding people and crowds, daily intrusive thoughts and memories, hypervigilance, hyperarousal, sleep disturbance, decreased concentration, impairment of concentration, and anxiety with difficulty breathing.  Mental status was described as alert and oriented in all spheres.  There was no impairment of speech or inappropriate behavior.  No impairment of thinking, cognition, or concentration was found.  Judgment, insight, and concentration were described as "fair."  There were no auditory/visual hallucinations, or homicidal ideations.  The Veteran described his mood as irritable and he stated he had a headache now.  His affect was congruent.  The diagnoses were PTSD, generalized anxiety disorder, major depressive disorder, and history of opioid dependence.  A GAF of 55 was assigned.  The Veteran denied any psychiatric treatment and reported that he saw VA Dr. Smokler when he had a problem-and he would adjust the Veteran's medications.  Socially, it was noted that the Veteran was married twice, lived with his second wife and his adult son.  He reported having 4 children but that he did not see them "too often."  He reported that he spends his days performing housework and cooking.  He accompanies his wife shopping, but does not drive himself because he is afraid to be on the roads because he "gets lost and confused" and "there are a billion cars on the road."  The Veteran listened to music for relaxation, and was interested in learning the computer and watching baseball.  He reported few friends and never socializing with other.  He reported a preference for staying home and that he recently had to leave a restaurant after being seated.  Occupationally, it was noted that the Veteran had not worked since his last VA examination.  The examiner commented that the Veteran was "occupationally and socially impaired with reduced reliability and productivety due to PTSD symptoms described."  His symptoms included irritability, difficulty getting along with others, disturbances of motivation and mood due to anxiety, avoidance and difficulty with concentration, difficulty adapting to stressful circumstances (including work and work-like settings) and difficulty in establishing and maintaining effective relationships.  The examiner stated that PTSD had "at least a moderate impact on his ability to obtain and maintain gainful employment."

In July 2012, the Veteran and his spouse testified that the Veteran's PTSD symptoms warranted a higher evaluation that the assigned 30 and 50 percent ratings because he was unemployable-he simply could not work.  Testimony focused on the Veteran's symptoms when he was not on his medications.  The Veteran reported that he was treated for PTSD through the VA.  He reported symptoms of irritability, anger, and rages.  He reported panic attacks and sleep problems regardless of his taking his medications.  The Veteran reports that he attended an anger management group in the past, but not at present.  The Veteran provided detailed testimony as to his past work experiences and failed work attempts after his forced retirement from the US Postal Service.  When the VLJ asked the Veteran to describe his day, the Veteran replied that "I didn't do anything yesterday."  He recalled eating doughnuts and staying in the house.  When his wife separately testified, she stated the Veteran went for blood work yesterday.  The VLJ noted that this seemed like an activity he should have remembered.  The wife stated that the Veteran was close to family, but could be "awful" when he goes off his medication.  The Veteran indicated that he went off his medication once a month or 2 months.  The Veteran's attorney argued that the January 2010 VA examination did not provide an adequate or accurate picture of the severity of the Veteran's symptoms.

Following the hearing, the Veteran's attorney provided copies of VA treatment records dated 2010 through April 2012, which reflect no treatment for PTSD or psychiatric symptomatology, and a duplicate copy of the August 2010 private employability evaluation.
Analysis

Having carefully reviewed the evidence of record the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent prior to January 11, 2010.  The Veteran's social and occupational impairment more closely approximates the schedular criteria for a 30 percent evaluation than those for a higher evaluation.  38 C.F.R. § 4.7.

Neither the lay nor the medical evidence more nearly reflect the nature, severity, or frequency of symptoms as contemplated by the criteria for a 50 percent disability rating.  The Veteran's statements and the medical records show that his predominant symptoms prior to January 2010 were anxiety and depression, along with anger, temper, and irritability problems.  While the Veteran took prescription medications for these symptoms, his symptoms were not of the type, severe, or frequency as to require regular psychiatric treatment or therapy, or hospitalization.  The type of symptoms identified by the schedular criteria as warranting a 50 percent rating include flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, forgetting to complete tasks, disturbances of motivation, and difficulty in establishing effective work and social relationships.  This is clear guidance and provides a measure of comparison in regards to the symptoms presented.  However, the Board is not looking for the exact symptoms listed in the schedule, but rather a symptom or constellation of symptoms that reflect occupational and social impairment with reduced reliability and productivity.  See Mauerhan, supra.

In this case, the record shows that the Veteran had an increasing number of PTSD symptoms throughout the appeal period, but that the nature, severity, and frequency of those symptoms does not more nearly reflect the criteria for a higher rating prior to January 11, 2010.  In 2003 and 2004, he reported having depression and anxiety.  On VA examination in 2004, he reported feeling nervous all the time, feeling scared, a desire to be alone, irritability/anger, and poor sleep due to nightmares.  In 2006, the Veteran complained of daytime lethargy and his physician adjusted his medications.  He also complained of some insomnia.  In a letter to VA in July 2006, the Veteran reported symptoms of "drowsiness, headaches, lethargy, etc."  In July 2006 during a VA SATP visit, the Veteran reported having panic attacks.  In October 2006 during a VA SATP visit and on VA examination in January 2007, he reported having concentration difficulties.  In a May 2007 statement to VA, the Veteran reported that his symptoms were mostly anger and rages, and that he also had symptoms of depression, anxiety, irritability, sleep disturbance, and an inability to concentrate.  While the Veteran's symptoms are documented, he is vague with regard to the severity and frequency of these symptoms and he does not seek out any outpatient care for his symptoms apart from pharmacological treatment.

The record further shows that, in 2003 and 2004, the Veteran was working full time, engaged in volunteer work 10 hours a week in his community, and had improved anger management.  For the period of time prior to January 11, 2010, the Veteran has no impairment of orientation, speech, communication, thinking, cognition, or judgment.  His affect was described as full range in May 2004.  While a VA SATP note dated in July 2006 shows that the Veteran had a "constricted affect," at no time was his affect flattened.

In regards to his anxiety symptoms, on VA examination dated in May 2004, the Veteran reported the frequency of his anxiety as constant but the examiner described him as only "somewhat anxious."  Anxiety was described as moderate on a VA SATP note dated in July 2006, but later described as minimal in October 2006.  The Veteran first reported having "panic attacks" in July 2006.  The severity or frequency was not discussed.  No agoraphobia was found.  However, in October 2006, the Veteran reported that his panic attacks were "occasional."  Neither the lay nor the medical evidence suggests anxiety or panic attacks of the nature, severity, or frequency envisioned by the next higher evaluation, which gives as an example panic attacks occurring more than once a week.

With regard to his depressive symptoms, the Veteran was not suicidal and he was reported to have had only a single depressive episode on VA examination in May 2004.  Also, in 2004, the Veteran was described on a VA SATP visit as "positively motivated."  Furthermore, Dr. Smokler-associated with the Veteran's SATP treatment-reported in January 2006 that the Veteran's depression was "fairly under control" and that he slept well on medication.  Mood was described as only "a bit sad" on a VA SATP note dated in July 2006.  The Veteran's mood was noted to be "somewhat irritable" in March 2006.  The Veteran described his mood as "calm" with medications on VA examination in January 2007.  In November 2006, the assessment was improving depression and, in January 2007, depression was described as mild.  Neither the lay nor the medical evidence demonstrates disturbances of motivation or mood that support the assignment of a higher evaluation-the records suggests that, although the Veteran was largely unemployed during this time, he attended doctor appointments, and helped his wife with housework and shopping; he sought out entry into the VA anger management program; he attended scheduled VA examinations in connection with his claims; and he had some interests, such as, listening to music, watching sports, and talking on the phone to family.

The Board has further considered the Veteran's occupational and social functioning for the period of time prior to January 11, 2010.  The record shows that the Veteran was essentially unemployed, having been forced to retire from the US Postal Service in 2003 and then having unsuccessful work attempts between 2003 and 2004.  The Veteran reports that he cannot work due to his PTSD symptoms.  The Veteran is competent and credible in this regard.  See Layno, supra.  However, to the extent that he reports his PTSD symptoms prevent him from working and, therefore, support his bid for a higher rating, the Board finds that the medical evidence of record is more persuasive-which shows a myriad of symptoms that range from mild to moderate in frequency and severity, coupled with the January 2007 VA report of psychiatric examination that showed his PTSD symptoms to cause only minimal to moderate impact on his ability to maintain physical or sedentary employment, and the SSA records showing that SSA disability was awarded on the basis of non-psychiatric problems.

In this regard, the Board has further considered the private employment evaluation dated in August 2010, which reflects the consultant's opinion that the Veteran is unemployable.  The Board assigns this opinion diminished probative value vis-à-vis the other evidence discussed herein because the evaluation was not limited to PTSD but considered other disabilities and the consultant does not explain why she disagrees with the professional medical opinions of record that showed PTSD as having no more than moderate impact on the Veteran's employability-particularly in the context of there being no favorable medical opinion in this regard.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability to include the effect of the disability on the Veterans occupational functioning or ability to work.

As for the Veteran's social functioning, the Board concurs that it is markedly limited, but not to the extent as that contemplated by the next higher evaluation.  The record shows that the Veteran avoids crowds and mostly stays home.  He does not like to eat out at restaurants due to anxiety.  However, the record also shows that the Veteran has a close relationship with his siblings and family.  The record further shows that, while the Veteran and his wife have had a strained marital relationship due to his temper and anger management problems, they live together, she drives him around, and they shop together.  The Veteran's spouse testified on his behalf and has submitted a statement in support of his claim-suggesting they have an effective relationship.  Notably, she testified that his symptoms were well-controlled by his medications and that it was during those times he went off his medications that he became difficult.

Additionally, weighing against the claim is the absence of any regular outpatient psychiatric treatment by the Veteran.  The Board acknowledges the Veteran's report of disliking to drive as a basis for his not attending outpatient therapy.  However, he acknowledges that this would help him and there is no explanation as to why his wife or other family would be unable to assist him in attending psychiatric therapy-noting that the record shows that he has close relationships with family and that his adult son lives with him and his wife.  The Board finds that it is incongruous for the Veteran to claim the nature, frequency, and severity of symptoms that meet the next higher rating and yet not avail himself of any outpatient treatment services other than his periodic check-in for prescriptive medication renewals and adjustments.  This is particularly so given that the record shows the Veteran to regularly visit his local VA medical center in regards to various physical disorders.

The Board has further considered the Veteran's GAF scores prior to January 11, 2010.  Reports of VA examinations dated in May 2004 and January 2007 show that GAF scores of 55 and 58, respectively, were assigned, which reflect the presence of moderate symptomatology and more nearly reflect the criteria for a 30 percent evaluation.  Neither the GAF scores, nor the Veteran's reported symptoms coupled with the objective mental status findings more nearly reflect the criteria for an increased evaluation.  The nature, severity, or frequency of the symptoms suggested by the 50 percent rating criteria are not shown at anytime during the period of time prior to January 11, 2010.

The Board observes that a significant amount of the testimony given in July 2010 centered on the Veteran's symptoms when he went off his medications.  Disability ratings are contemplated based on symptoms while the Veteran is taking his prescribed medications.  Therefore, the Board finds that the severity of the Veteran's symptoms when he is off his medications has diminished probative value.

Also, while the Veteran and his spouse are competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran and his spouse believe he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation higher than 30 percent for PTSD prior to January 11, 2010, as explained and discussed above.

Accordingly, the claim is denied.  There is no doubt to resolve.  Gilbert, supra.

3.  Extra-schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun, supra. at 115 (2008).


ORDER

An evaluation in excess of 20 percent for diabetes mellitus is denied.

Prior to January 11, 2010, an evaluation in excess of 30 percent for PTSD is denied.


REMAND

Evaluation of PTSD from January 11, 2010

After careful review of the record, the Board finds that further development is required.  VA's duty to assist requires that VA obtain a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Also, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a).
  
Here, the Veteran testified along with his wife before the undersigned VLJ in July 2012.  The VLJ noted that the Veteran struggled to recall his activities from one day prior and his wife noted that the Veteran had significantly diminished memory in as much as he could not recall having blood work done a day earlier.  The Veteran's attorney argued that the January 2010 VA examination did not provide an adequate or accurate picture of the severity of the Veteran's symptoms.  On review, the testimony suggests that the Veteran's symptoms have worsened since his most recent VA psychiatric examination in January 2010.  Therefore, remand is required so that the Veteran may be afforded a new VA examination to ascertain the current severity of his service-connected PTSD.

Entitlement to TDIU

The Veteran seeks TDIU.  He is service connected for PTSD (30% from 12/22/2003;50% from 01/11/2010); diabetes mellitus type II (20% from 09/07/2010); status post fracture of the left leg (10% from 09/27/1976); left eye maculopathy (10% from 09/27/1976); and congenital cataracts of the eyes(0% from 09/27/1976).  His combined disability rating is 40% from 12/22/2003; 60% from 01/11/2010; and 70% from 09/07/2010.

On his VA application (VA Form 21-8940) dated in April 2010, the Veteran reported that he last worked full-time in April 2006 for Autozone as a sales clerk for 2 months and, before this, he had worked for the CVS warehouse for 2 months, and the US Postal Service as a mail clerk for roughly 18 years.  Report of VA examination dated in May 2004 reflect that the Veteran had left school in the 9th grade, obtained a General Education Diploma (GED) in the service, and that he had past work experience in a textile mill prior to service.  He reported that the worked for the US Postal Service until 2003 when his addiction problem with Vicodin was uncontrolled.  He reported working presently for CVS pharmacies but having problems with the physical demands.

Various VA examination reports have addressed the Veteran's employability in the context of his service-connected disabilities.  Report of VA general medical examination dated in January 2007 reflects complaints of an inability to work due to medications causing him lethargy and his PTSD symptoms.  The examiner stated as that "the Veteran's retinal scars and cataracts do not preclude him from either physical or sedentary employment.  With regards to his leg condition, he also was not precluded from sedentary activity or light physical activity."  On VA psychiatric examination in January 2007, the examiner commented that his "PTSD symptoms have a minimal to moderate negative impact on his ability to obtain and maintain physical or sedentary employment and cause minimal to significant interference with his social functioning."  Report of VA left leg examination dated in February 2007 reflects that the Veteran has an old healed mid-shaft fracture of the left tibia and fibula, which would have minimal if any impact on his ability to obtain or retain employment.  Report of VA eye examination dated in April 2007 reflects that the Veteran has a history of traumatic maculopathy of the left eye and congenital cataracts of the eyes with trace cortical cataract of the left eye, which would not inhibit the Veteran's ability to obtain and maintain gainful employment.  The reported he has a hard time seeing at distance and at near, and that he does not drive anymore.  Report of VA psychiatric examination dated January 2010 reflects that PTSD had "at least a moderate impact on his ability to obtain and maintain gainful employment."

A private employment evaluation dated in August 2010 prepared for the Veteran's attorney reflects the consultant's opinion that the Veteran is unemployable since January 2006 based on her phone interview of the Veteran and VA and medical record review.  She noted his service connected disabilities (eye condition, and PTSD); that he was awarded SSA disability since 2007 due to kidney stones; that he had a history of chronic low back pain-a non-service-connected disability, his limited education; and his work history to include failed work attempts at CVS due to the physical demands and Autozone due to his anxiety.  She made no mention of service-connected diabetes mellitus.

DBQ dated in November 2011 reflects that diabetes mellitus has a functional impact on the Veteran's ability to work.  It was noted that he was retired.  There was no medical opinion given on the effect of diabetes mellitus on the Veteran's employability.

In July 2012, the Veteran testified that he was entitled to TDIU because he could not work due to service-connected disability, in particular, his PTSD and its medications which caused memory and concentration problems.  The Veteran's wife also testified that the Veteran had memory and concentration problem that prevented him from obtaining or maintaining employment.  It was noted that the Veteran had 3 failed work attempts after the US Postal Service:  CVS, Autozone, and Olive Garden.

After reviewing the evidence, the Board finds that the evidence of record is incomplete in regards to the Veteran's employability.  Specifically, the record contains no medical opinion as to the effect of the Veteran's service-connected diabetes mellitus on his ability to obtain or retain gainful employment.  The notation on the recent DBQ dated in November 2011 that the Veteran was retired is not a medical opinion on employability or the effect of diabetes mellitus on the Veteran's ability to work.  Therefore, remand is necessary for a medical opinion in this regard.

Accordingly, the case is REMANDED for the following action:

1.  All outstanding pertinent treatment records, if any, should be obtained and associated with the record.

2.  The RO should conduct a review of the Virtual VA electronic claims file associated with the Veteran's claim.  If documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  The Veteran should be scheduled for a VA examination by a psychiatrist to ascertain the current severity of his service-connected PTSD.  Additionally, the examiner should provide an opinion on the effect of the Veteran's PTSD in conjunction with his other service-connected disabilities (diabetes mellitus, left leg disability, left eye maculopathy, and congenital cateracts) on his ability to obtain or retain gainful employment (occupational functioning) and daily activities; and the effect of his PTSD psychiatric medications on his occupational functioning and daily activities.  The claims files must be available for review.  A complete rationale is required for all opinions.

4.  VA DBQ dated in November 2011 should be returned to the examiner for an addendum that provides an opinion on the effect of the Veteran's diabetes mellitus in conjunction with his other service-connected disabilities (PTSD, left leg disability, left eye maculopathy, and congenital cateracts) on his ability to obtain or retain gainful employment and daily activities.  The claims file must be available for review.  A complete rationale for all opinions is required.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


